Citation Nr: 0503175	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for systemic lupus 
erythematous and discoid lupus to include joint pain, 
insomnia, and skin disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1991 to September 1992.  She served in Southwest Asia 
from August 15, 1991, to August 21, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service medical records show that in April 1992 
while serving in Southwest Asia the veteran complained of 
body aches and headaches.  The diagnoses included viral 
syndrome and migraine headaches.  Reports dated in August 
1992 noted treatment for migraine headaches and 
gastroenteritis.  A report of medical history associated with 
her demobilization examination noted she had been treated for 
a rash that would not heal in January 1992, for weakness and 
muscle aches in April 1992, and for severe diarrhea and sore 
stomach in August 1992.  The examiner noted her painful 
joints associated with malaise was currently resolved.  

Private medical records show that the veteran reported the 
onset of bilateral wrist pains in February 1999 with the 
subsequent development of swelling to the hands and feet.  
She noted she developed a facial rash in March 1999 that 
later spread to the chest and ears.  She complained of 
additional recent symptoms including progressive fever, 
painful lower extremity nodules, rash to the palms and soles 
of her feet, oral ulcers, and significant hair loss.  The 
diagnosis was probable systemic lupus erythematous.  Numerous 
statements were submitted in support of the veteran's claim 
attesting to her general good health prior to service in 
Southwest Asia and to the decline of her health after 
service.  In a December 2004 statement Dr. W.C.M., the 
veteran's private physician, found that after reviewing 
service and post-service records it was as likely as not that 
the symptoms she experienced during active service in Saudi 
Arabia were directly related to her systemic lupus 
erythematous.  No additional rationale was provided in 
support of this opinion.

The Board notes that the medical issues involved in this case 
are complex and that a VA etiology opinion has not been 
obtained.  Although the December 2004 private medical opinion 
relates the veteran's lupus to active service, no rationale 
was provided for this opinion nor were the specific in-
service symptoms noted to be directly related to the disorder 
identified.  Therefore, the Board finds additional 
development is required prior to appellate review.

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  See 
68 Fed. Reg. 34539 (June 10, 2003).  These matters, however, 
are unaffected by rule changes recently proposed by VA.  See 
69 Fed. Reg. 44,614 (July 27, 2004).

In promulgating its final rule amending 38 C.F.R. § 3.317 on 
June 10, 2003, VA noted that Section 202(a) of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103 (enacted December 27, 2001) (the Act) amended 38 U.S.C. 
§ 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C. § 1117(d).  See 68 Fed. Reg. 
34539.  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2004).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to whether it is as likely as not that 
her headaches, insomnia, or systemic 
lupus erythematous and discoid lupus were 
incurred during or as a result of active 
service.  The examiner must address 
whether any chronic symptoms associated 
with these disorders began during her 
military service or are a manifestation 
of an undiagnosed illness as a result of 
service in Southwest Asia.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
reconcile any opinions given with the 
evidence of record, including the 
statement of Dr. McKenzie received in 
December 2004, and provide a complete 
rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

